Name: Commission Regulation (EEC) No 720/92 of 23 March 1992 abolishing a countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/10 Official Journal of the European Communities 24. 3 . 92 COMMISSION REGULATION (EEC) No 720/92 of 23 March 1992 abolishing a countervailing charge on cucumbers originating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 630/92 0 introduced a countervailing charge on cucumbers origin ­ ating in Bulgaria ; Whereas for cucumbers originating in Bulgaria there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucumbers originating in Bulgaria can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 630/92 is hereby repealed. Article 2 This Regulation shall enter into force on 24 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . O OJ No L 68, 13. 3. 1992, p. 15.